NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 10 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



WILLIAM STAFFORD,                               No.    17-16087

                Plaintiff-Appellant,            D.C. No.
                                                1:15-cv-00038-LJO-GSA
 v.

PAM AHLIN,                                      MEMORANDUM*

                Defendant-Appellee,

and

AUDREY KING; et al.,

                Defendants.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O'Neill, District Judge, Presiding

                    Argued and Submitted November 19, 2020
                              Pasadena, California

Before: LINN,** RAWLINSON, and FORREST, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Richard Linn, United States Circuit Judge for the U.S.
Court of Appeals for the Federal Circuit, sitting by designation.
      William Stafford appeals the screening order dismissing his civil rights

complaint brought under 42 U.S.C. § 1983.1          Stafford alleged a Due Process

violation based on his heightened exposure to valley fever spores as a civil detainee

at Coalinga State Hospital (“CSH”). Because no clearly established law overcomes

the Defendants’ qualified immunity, we affirm.2

      To overcome qualified immunity, Stafford must show that government

officials violated “clearly established … constitutional rights of which a reasonable

person would have known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009)

(citation omitted). “To be clearly established, a right must be sufficiently clear that

every reasonable official would have understood that what he is doing violates that

right.” Taylor v. Barkes, 135 S. Ct. 2042, 2044 (2015) (citation omitted).

      In Hines v. Youseff, 914 F.3d 1218, 1228–29 (9th Cir. 2019), this Court

defined the specific right at issue with respect to prisoners at Pleasant Valley State

Prison (“PVSP”) as “the right to be free from heightened exposure to Valley Fever

spores.” Stafford contends that as a civil detainee at CSH, the right in question

should be characterized differently as the right to be free from exposure to a harmful

disease. Stafford argues but fails to persuasively explain how reframing the right as


1
  We grant Stafford’s motion for judicial notice and Ahlin’s request for judicial
notice.
2
  Qualified immunity is a pure question of law that may be considered for the first
time on appeal. Bibeau v. Pac. Nw. Resh. Found. Inc., 188 F.3d 1105, 1111 n. 5
(9th Cir. 1999).

                                          2
Stafford suggests would in any way help answer “the dispositive question: whether

these officials, on these facts, should have known that what they did violated [a

Constitutional right],” even applying the standards of the Fourteenth Amendment.

See Hamby v. Hammond, 821 F.3d 1085, 1095 (9th Cir. 2016) (explaining the

importance of framing of the right with specificity).

      Stafford argues that the 2013 Plata exclusion order, which excluded African-

American prisoners from being housed at PVSP, clearly established that Stafford

and other African-American civil detainees should have been excluded from

neighboring CSH. See Plata v. Brown, 427 F. Supp. 3d 1211 (N.D. Cal. 2013)

(“Plata Order”). We are not persuaded. Conditions at CSH and at PVSP as of 2013

were not the same. The Plata receiver explicitly distinguished the very high

incidence of Valley Fever at PVSP from the incidence of Valley Fever at CSH. See

Id. at 1218 and n. 6 (citing the Federal Receiver’s finding that that PVSP’s rate of

cocci infections was “‘six times the rate of the adjacent mental health facility,’

Coalinga State Hospital” and noting differences in the air conditioning systems at

CSH and PVSP). Even though Stafford, as a civil detainee, is “entitled to more

considerate treatment and conditions of confinement than criminals,” Youngberg v.

Romeo, 457 U.S. 307, 321–22 (1982), whether the rate of infection at CSH violated

that heightened standard is uncertain. Under these circumstances, it cannot be said




                                          3
that every reasonable official at CSH would have understood that keeping Stafford

at CSH violated his rights under the Fourteenth Amendment.

      Stafford contends that his risk of exposure to Valley Fever at CSH was at least

as high as the risk of exposure to environmental tobacco smoke in Helling v.

McKinney, 509 U.S. 25, 35–36 (1993). Stafford’s argument is misplaced and not

persuasive. The right to be free from heightened exposure to Valley Fever spores is

a factually and contextually different inquiry from that presented by exposure to

environmental tobacco smoke. Hines, 914 F.3d at 1232 (“[I]t would not have been

‘clear’ to every reasonable officer that the inmates had a valid claim under

Helling.”).

      Stafford also has not shown “a robust consensus of cases of persuasive

authority [that] could itself clearly stablish the federal right [in question].” See City

& County of San Francisco v. Sheehan, 135 S.Ct. 1765, 1778 (2015) (internal quotes

and citation omitted). The unpublished circuit opinions and district court opinions

cited by Stafford—even if considered—do not establish the necessary consensus,

particularly in light of other opinions to the contrary. See, e.g., Cunningham v.

Kramer, 771 F. App’x 827 (9th Cir. 2019); Smith v. California (“Smith II”), No. 13-

CV-0869, 2016 WL 398766 (E.D. Cal. Feb. 2, 2016).

      Stafford’s contention that the district court erred in dismissing his ADA

claims lacks merit. First, he does not allege that his infection was the reason he was


                                           4
denied the accommodation of being transferred, as required by the ADA. See

Thompson v. Davis, 295 F.3d 890, 896 (9th Cir. 2002) (per curiam); 42 U.S.C. §

12132. Second, he has failed to show how transferring him or taking other measures

after he contracted the disease would have produced any beneficial result.

      Finally, Stafford alleges that the district court erred in dismissing his state law

claims because “its decision to dismiss the federal claims was in error.” We find no

reason to question the propriety of the district court’s dismissal of Stafford’s federal

claim and, accordingly, affirm the dismissal of Stafford’s state law claims. See

Parra v. PacifiCare of Ariz., Inc., 715 F.3d 1146, 1156 (9th Cir. 2013). We note,

however, that when a court “dismisses the federal claim leaving only state claims

for resolution, the court should decline jurisdiction over the state claims and dismiss

them without prejudice.” Gini v. Las Vegas Metro. Police Dep’t., 40 F.3d 1041,

1046 (9th Cir. 1994) (quoting Les Shockley Racing v. Nat’l Hot Rod Ass'n, 884 F.2d

504, 509 (9th Cir. 1989)). The district court here properly declined to exercise

supplemental jurisdiction over Stafford’s state law claims but should have dismissed

the state law claims without prejudice. Accordingly, while we affirm the district

court’s substantive determinations, we vacate the judgment and remand the case to

the district court with instructions to modify the judgment to make clear that the

dismissal of the state law claims is without prejudice. See id. (doing the same).

      Each party shall bear its own costs on appeal.


                                           5
AFFIRMED IN PART, VACATED IN PART and REMANDED.




                       6